Citation Nr: 0712658	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for cold 
injury of the left foot, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for cold 
injury of the right foot, currently rated as 30 percent 
disabling. 

3.  Entitlement to an increased (compensable) disability 
rating for malaria.  

4.  Entitlement to an increased initial disability rating for 
peripheral neuropathy, left lower extremity, currently rated 
as 20 percent disabling. 

5.  Entitlement to an increased initial disability rating for 
peripheral neuropathy, right lower extremity, currently rated 
as 20 percent disabling. 

6.  Entitlement to an effective date earlier than June 1, 
2004, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

7.  Entitlement to an effective date earlier than June 1, 
2004, for the award of a 30 percent rating for cold injury 
residuals of the left foot and a 30 percent rating for the 
right foot.  

8.  Entitlement to an effective date earlier than June 1, 
2004, for the award of service connection for peripheral 
neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946, and from August 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Cold injury of the left foot is not manifested by more 
than arthralgia or other pain, numbness, or cold sensitivity, 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis); there is 
no Raynaud's syndrome.  

2.  Cold injury of the right foot is not manifested by more 
than arthralgia or other pain, numbness, or cold sensitivity, 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis), there is 
no Raynaud's syndrome.  

3.  The veteran does not have any current residuals of 
malaria, current blood smears are negative for active 
malaria.  

4.  Peripheral neuropathy of the left lower extremity is 
manifested by not more than moderate incomplete paralysis.  

5.  Peripheral neuropathy of the right lower extremity is 
manifested by not more than moderate incomplete paralysis.  

6.  The veteran's claim for TDIU, increased ratings for cold 
injury residuals of the left foot, and service connection for 
peripheral neuropathy of the lower extremities was received 
at VA on June 1, 2004.

7.  There is no factually ascertainable evidence supporting 
increased ratings for cold injuries, or TDIU, were warranted 
prior to June 1, 2004.

8.  There was no informal claim, formal claim, or written 
intent to file a claim prior to June 1, 2004, for service 
connection for peripheral neuropathy of the lower 
extremities.




CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
cold injury of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7122, 7117 (2006).

2.  The requirements for a rating in excess of 30 percent for 
cold injury of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7122, 7117 (2006).

3.  The requirements for a compensable rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (2006).

4.  The requirements for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

5.  The requirements for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

6.  The criteria for an effective date earlier than June 1, 
2004, for increased disability ratings for cold injury 
residuals, TDIU, or service connection for peripheral 
neuropathy of the lower extremities, have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in June 2004, July 2005 and March 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

Increased Rating Claims 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claim for a higher rating, when placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed, but not 
yet ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

In the December 2004 decision on appeal, the RO granted 
increased ratings for the veteran's residuals of cold injury 
of the feet, assigning a 30 percent rating for each foot 
which had previously been rated as 20 percent disabling, and 
granted service connection for peripheral neuropathy of the 
lower extremities as a separate disability related to cold 
injury residuals, assigning a 20 percent rating for each 
lower extremity.  The decision also denied an increased 
compensable rating for malaria.  The veteran seeks increased 
ratings for his cold injuries of the feet and malaria, as 
well as increased initial ratings for the peripheral 
neuropathies.  

Malaria

630
4
Malaria:
Rating

As active disease
100
Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.   Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2006)

Service connection for malaria was granted in an October 1952 
rating decision.  A noncompensable rating has been in affect 
since July 1953.  

During a September 2004 VA medical examination, the examiner 
noted the veteran's complaints of weakness and sweating as 
allegedly a sign of malaria.  He noted the history of malaria 
in the 1950's.  The examiner opined that the malaria, first 
noted in the 1950's had long subsided and that these 
complaints were not likely related to malaria.  A malarial 
blood smear was negative.  

Treatment records from the VA medical center (VAMC) Durham 
date from April 2000 through January 2004 and show no 
significant complaints related to malaria.

Based upon the evidence, the Board finds the preponderance of 
the evidence is against the claims for an increased rating 
for malaria.  There has been no positive smear test, nor have 
there been any residuals damage to an appropriate system 
noted.  Specifically, the September 2004 examination noted no 
residuals of malaria, and contained a negative smear test 
result.  The examiner reported that the current complaints 
were not related to malaria.  The Board finds this opinion 
and blood smear to be uncontroverted competent medical 
evidence, and finds that an increased rating for malaria is 
not warranted.  


Cold Injuries of the Feet/Peripheral Neuropathy of the Feet

712
2
Cold injury residuals:
Ratin
g

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, 
or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.101, Diagnostic Code 7122 (2006)

852
0
Paralysis of: the Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006)

Service connection for cold injuries of the feet was granted 
in a March 1998 rating decision.  A 10 percent rating was 
assigned effective from August 1997, while a 20 percent 
rating for each foot was assigned as of January 1998.  The 
claim for increased ratings was received at VA June 1, 2004.  
In the decision on appeal, the veteran's ratings for each 
foot were increased to 30 percent under DC 7122, and service 
connection for peripheral neuropathy of each lower extremity 
was granted as associated with cold injury.  Each lower 
extremity was rated as 20 percent disabling effective from 
June 1, 2004.  

During a September 2004 VA examination, the veteran detailed 
his history of cold injury to the feet which occurred at the 
Chosin Reservoir in Korea.  His feet and mid ankles were 
affected.  Present complaints included burning in the feet, 
toe fungal infection, and pain.  He stated that his feet were 
pale, there was some scarring and abnormal toenail growth.  
He reported sleep disturbance due to pain.  He reported sharp 
pain with walking and standing.  He needed to live in warm 
climate and wear heavy socks and shoes.  His diabetes and 
hypertension were also noted to affect the feet.  

On objective examination, the skin was pale and cold to the 
touch.  The skin was thin on the tips of his toes, and his 
toenails were thin and pale.  The lower extremities had no 
edema, some thinning of the skin, absence of hair, and 
dystrophic nails.  He did not have Raynaud's phenomenon.  
Ankle joint range of motion was considered within normal 
limits on both sides.  However, dorsiflexion was noted as 20 
out of 20 possible degrees on the right and 0 degrees on the 
left.  Plantar flexion was 45 out of 45 for each side.  There 
was no deformity of the ankles, and range of motion was not 
limited additionally by fatigue, weakness, lack of endurance 
or incoordiantion.  The feet showed no ulceration, tissue 
loss, atrophy or fungus.  The toes were cold.  He had 
bilateral bunions but there were no missing nails.  There was 
bilateral hallux valgus, but the feet were nontender.  
Peripheral pulses were 2+.  There was decreased sensation in 
the feet in a stocking glove distribution beginning from the 
mid-ankle down.  The diagnosis was cold injury to the left 
and right foot, bilateral bunions and bilateral 
osteoarthritis ankles with painful range of motion on the 
right and painful and decreased range of motion on the left.  
The examiner opined that the pain from the cold injury in the 
feet made it hard to ambulate.  The examiner opined that any 
employment, including sedentary, would be quite difficult 
because of constant pain, the need to change positions and 
the need for pain medication.  

Treatment records from the VA medical center (VAMC) Durham 
date from April 2000 through January 2004 and show no 
significant complaints related cold injuries of the feet or 
peripheral neuropathy of the lower extremities.  Treatment 
records from Fayetteville dated July 1999 to May 2005 note a 
diagnosis of diabetic neuropathy.  Sensory examination in 
February 2003 was normal.  Foot pain was noted.  

Based upon the evidence, the Board finds the preponderance of 
the evidence is against the claims for increased initial 
ratings for cold injury of the left foot, cold injury of the 
right foot, or peripheral neuropathies of the left and right 
lower extremities., and finds that increased ratings are not 
warranted.  

As to cold injury residuals, the Board notes that the veteran 
is receiving the highest rating for this disorder for each 
foot.  The Board further finds no other more appropriate 
diagnostic code which would provide the veteran a higher 
rating.  The examiner specifically found there was an absence 
of Raynaud's syndrome.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2006).  

As to peripheral neuropathy of the lower extremities, there 
is no evidence of moderately severe incomplete paralysis of 
the sciatic nerve or its equivalent in either extremity.  The 
manifestations have been at most moderate.  Neurological 
findings have been overwhelmingly mild, and complaints have 
remained consistent with these findings.  Thus, a rating in 
excess of 20 percent is not warranted for peripheral 
neuropathy of either lower extremity, at any time since the 
date of claim through the present.  Moreover, staged ratings 
are not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims for increased ratings.

Earlier Effective Dates

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

In addition to the general rules regarding earlier effective 
dates, as to increased ratings, an earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In correspondence received by the RO on June 1, 2004, the 
veteran filed a claim for TDIU and for increased ratings for 
service-connected disabilities, which at that time included 
cold injuries to the feet and malaria.  Based on development 
of the June 2004 claim, service connection for peripheral 
neuropathy of the left lower extremity and the right lower 
extremity was granted in December 2004.  Each lower extremity 
was rated as 20 percent disabling effective from June 1, 
2004, the date of claim and the date of the award of service 
connection.  

Peripheral Neuropathies

Inasmuch as the veteran stated that he disagreed with the 
effective date assigned with regard to the peripheral 
neuropathy claims, he did not specify whether he was 
disagreeing with the effective date of the award of service 
connection or the award of the 20 percent ratings.  The Board 
will address both of these circumstances.  The Board notes 
that the 20 percent ratings were effective as of the date of 
service connection, which was also the date of claim.  The 20 
percent rating cannot be assigned earlier than the date of 
service connection.  As to whether an earlier effective date 
may be assigned for the date of service connection for 
peripheral neuropathy of the right and left lower 
extremities, it may not.  The document received at the RO in 
June 2004 was the earliest document that can be construed as 
a claim for this benefit.  The grant of service connection 
was based on a finding that the peripheral neuropathy was 
secondary to cold injuries of the feet.  This was based on an 
examination conducted in September 2004.  The effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Therefore, as the medical evidence supporting this claim 
arose in September 2004, that is the date entitlement arose 
as to service connection.  Based on controlling regulation, 
there is no basis for an award of an earlier effective date.  

Cold injuries and TDIU

It is uncontroverted that the claim for TDIU and increased 
ratings was filed June 1, 2004.

On his claim received in June 2004, the veteran reported that 
his disabilities had increased and that he previously worked 
as a welder, mechanic, carpenter and trucker.  He last worked 
in 1990.  The veteran complained that his service-connected 
disabilities made it difficult for him to stand or walk, thus 
hampering employment in fields in which he had been trained.  
Sedentary employment was considered difficult due to constant 
pain necessitating position changes frequently.  The 
medication for chronic pain was noted to sometimes affect the 
ability to think clearly.  The VA examiner opined in 
September 2004 that, essentially, the combined effects of 
service-connected disabilities would make any employment 
difficult.  The examiner also noted that the effects of cold 
injuries of the feet were severe.  

VA treatment records from Fayetteville VA medical center 
(VAMC) and Durham VAMC, dated from 1999 to 2005, were 
obtained.  These show that the veteran was considered 
disabled due to non-service connected chronic obstructive 
pulmonary disease and heart disease.  These do not indicate 
that the service-connected disabilities were of such severity 
that the veteran was unable to work prior to the date of 
claim.  He did not seek any appreciable treatment nor did he 
make significant complaints regarding the cold injuries of 
the feet prior to June 2004.  He primarily sought treatment 
for pulmonary, hearing loss, ocular health, diabetes, and 
heart treatment.  Following the September 2004 examination, 
the records reflect a significant increase in severity.  For 
example, in a December 2004 entry, the veteran was described 
as unable to work, requiring painkillers for severe joint and 
lower back pain.  

Based upon the evidence of record, the Board finds that the 
veteran submitted his increased rating claim and TDIU claim 
to VA in June 2004 which is the current effective date of the 
TDIU, and the 30 percent ratings for cold injuries.  
Considering the lack of evidence of increase prior to the 
date of claim, neither TDIU nor an increased 30 percent 
disability rating for the cold injuries of the feet is 
warranted.  There is no factually ascertainable evidence 
demonstrating total disability due to service-connected 
disabilities nor an increased rating for the cold injuries 
was warranted prior to June 1, 2004.  In fact, the treatment 
records dated prior to June 1, 2004, fail to reflect any 
significant treatment for his service-connected disorders.

Although the veteran may genuinely and sincerely believe that 
his cold injuries were more severe prior to June 1, 2004, 
that the TDIU was warranted based on increased disability 
prior to June 1, 2004, and that service connection was 
warranted for peripheral neuropathy of the lower extremities 
prior to June 1, 2004, he is not a licensed medical 
practitioner and is not competent to offer medical opinions 
as to the extent of his disability, medical nexus or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
observes that the relevant claim was filed June 1, 2004; 
however, the veteran's own opinion in this case as to the 
degree of symptoms he experienced in the past is not 
factually ascertainable evidence.  Therefore, his claims must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against these claims.



ORDER

An increased disability rating for cold injury of the left 
foot, currently rated as 30 percent disabling, is denied.  

An increased disability rating for cold injury of the right 
foot, currently rated as 30 percent disabling, is denied. 

An increased (compensable) disability rating for malaria 
disabling, is denied.  

An increased initial disability rating for peripheral 
neuropathy, left lower extremity, currently rated as 20 
percent disabling, is denied. 

An increased initial disability rating for peripheral 
neuropathy, right lower extremity, currently rated as 20 
percent disabling, is denied. 

An effective date earlier than June 1, 2004, for the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  

An effective date earlier than June 1, 2004, for the award of 
a 30 percent rating for cold injury residuals of the left 
foot and a 30 percent rating for the right foot is denied.  

An effective date earlier than June 1, 2004, for the award of 
service connection for peripheral neuropathy of the left and 
right lower extremities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


